PALMORE, Judge.
Gobel Salyers was struck on the head by a piece of falling lumber while at work. In due course he filed a workmen’s compensation claim against his employer. The hoard found that he had sustained temporary total disability for a period of two weeks, with no residual disability. He appeals from a circuit court judgment affirming the award.
According to one of the medical witnesses Salyers is suffering from an emotional state called a post-traumatic conversion reaction, which is indefinite as to both duration and degree of disability. Two other examining physicians were of the opinion that he has no disability resulting from the injury. Under this state of the evidence the board was not convinced that he does have such a disability. Counsel for the employer correctly observes that the question is not whether the board’s finding was supported by substantial evidence, or whether it could have found otherwise, but whether the claimant’s evidence was of such probative force as to preclude a finding against him. Clearly, we think, it was not. Cf. Columbus Mining Co. v. Childers, Ky., 265 S.W.2d 443, 445 (1954); Lee v. International Harvester Company, Ky., 373 S.W.2d 418, 420 (1963).
The judgment is affirmed.
All concur.